Title: From Thomas Jefferson to Charles C. Ludlow, 2 July 1805
From: Jefferson, Thomas
To: Ludlow, Charles C.


                  
                     Washington July 2. 05.
                  
                  Capt Hazard to whom a sum of 231.D 09c remitted you on my account by mr Barnes, was to have been paid, and who was thereof advised by me, but with an omission of your Christian name, called by mistake on mr Daniel Ludlow, who was so kind as to pay it without particular advise. I wrote to mr D. Ludlow yesterday a request that he would call on you for the money and having the last night recieved from him Capt Hazard’s reciept I now inclose it to you and pray you to consider mr D. Ludlow as authorised to recieve the money instead of Capt Hazard. Accept my salutations and respects
                  
                     Th: Jefferson 
                     
                  
               